Citation Nr: 1803941	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a right shoulder disability; and if so, whether service connection is warranted.

2.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia patella with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1979 and from May 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a May 2017 "Travel Board" hearing held at his local RO.  A transcript of the hearing is of record.

The issue of entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia patella with degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied the Veteran's claim for entitlement to service for a right shoulder disability; the Veteran submitted a Notice of Disagreement and the RO issued a Statement of the Case in March 1993 and a Supplemental Statement of the Case in June 1993 after VA received additional evidence; the Veteran did not submit a substantive appeal and new and material evidence was not received within the relevant appeal period.

2.  Evidence associated with the claims file since the December 1992 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.

3.  The evidence is at least evenly balanced as to whether the Veteran's right shoulder disability is etiologically related to right shoulder injury sustained during his active military service. 


CONCLUSIONS OF LAW

1.  The December 1992 decision denying service connection for a right shoulder disability is final.  38 U.S.C. § 7105(c) (1988, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992, 2017).

2.  As evidence pertinent to the claim of entitlement to service connection for a right shoulder disability received since the December 1992 decision is new and material, the criteria for reopening the claim are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  Affording the Veteran the benefit of the doubt, the criteria for service connection for right shoulder tear of anterior supraspinatus and conjoined tendon have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (the Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish service connection for a right shoulder disability, which he asserts represents a continuation of right shoulder symptoms he experienced following injury during his active military service.  The RO reopened the claim and denied it on the merits in an October 2011 rating decision.  The Board, however, has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO, and has done so, below.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

In the October 2011 rating decision, the RO continued the denial of the Veteran's claim for service connection for a right shoulder disability.  Within the one-year period following this decision, the Veteran did not submit a Notice of Disagreement, and new and material evidence was not received.  Therefore, the December 1992 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (1988, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992, 2017).

The basis of the RO's December 1992 denial was that the evidence did not show that the Veteran had a chronic right shoulder disability.  The evidence of record at the time of the December 1992 denial included the Veteran's service medical records and a September 1992 VA examination report. 

VA treatment records associated with the file since the December 1992 denial document the Veteran's continued complaints of right shoulder pain; in January 2011, an assessment was made of recurrent impingement syndrome and an MRI showed a moderate grade partial tear of the distal supraspinatus tendon intrasubstance and bursal surface medially at the humeral insertion with associated supraspinatus and infraspinatus tendinosis.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim, specifically, whether the Veteran had a current right shoulder disability to which service connection might attach.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for a right shoulder disability is warranted.

Turning to the underlying claim, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

As an initial matter, VA treatment records shortly before and during the appeal period demonstrate that the Veteran suffers from a tear of the anterior supraspinatus and conjoined tendon with mild osteoarthritis, right shoulder.  The first criterion for service connection, the presence of a current disability, has therefore been met.     

The Veteran asserts that he first began experiencing right shoulder pain during service, continued to have pain on a recurrent basis after separating from service, and was eventually shown through MRI to have impingement and later by X-ray to have a tear of the supraspinatus and conjoined tendon.  The Veteran testified at the May 2017 Board hearing that he was treated for ongoing shoulder pain in service for three months in late 1991, and was seen again in June 1992, and that he stopped seeking continuous treatment despite continued pain because his superiors were becoming annoyed at his constantly going to sick call and not attending to his duties.  The Veteran's service treatment records contain documentation of the months-long treatment for the right shoulder in late 1991, noted in the STRs as related to playing tennis.  Although a December 1991 record indicated that the Veteran was asymptomatic at that time, it was noted that possible treatment or followup with the clinic was available at a later date if needed.  The service treatment records and the Veteran's lay statements confirm that he had a right shoulder injury during service, and the second criterion for service connection is also met.

The Veteran was provided with a VA examination concerning his right shoulder claim in June 2011.  The examiner noted the Veteran's reports of pain and treatment for the right shoulder in service and acknowledged that impingement was diagnosed following an MRI in 1996.  The VA examiner provided an opinion that the Veteran's tear of the anterior supraspinatus and conjoined tendon with mild osteoarthritis, right AC joint was not caused by or a result of the Veteran' 1991 and 1992 in-service shoulder pain, reasoning that the in-service injury had resolved and that a nexus could not be made as the current disability was shown 18 years after discharge and diagnosed soon after a documented fall in March 2011.  The examiner provided an addendum opinion in August 2011, in which she stated that her opinion regarding the tear of the anterior supraspinatus and conjoined tendon with mild osteoarthritis, right AC joint, remained unchanged, again noting that the Veteran was shown to have the current disability by radiographic evaluation following a slip and fall accident in March 2011.

At the May 2017 Board hearing, the Veteran and his attorney asserted that the VA examination and opinion were inadequate in that the examiner related the right shoulder disability to the Veteran's fall in March 2011, contending that the Veteran fell onto his rear end at that time, rather than his shoulder.  They also highlighted that an MRI performed in January 2011 showed the tear, prior to the fall.  Review of the claims file indeed shows a January 2011 report from a private MRI of the right shoulder demonstrating moderate grade partial tear of the distal supraspinatus tendon intrasubstance and bursal surface medially at the humeral insertion, with roughly 60 percent of cuff thickness and associated supraspinatus and infraspinatus tendinosis. 

Inasmuch as the VA examiner appears to have based her medical conclusion on an inaccurate factual premise, that the right shoulder tendon tear was not shown radiographically until after a March 2011 fall, the etiological opinion provided lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran submitted a private medical opinion in June 2012 wherein the physician opined that it was just as likely as not that the Veteran's tear of the anterior supraspinatus tendon of his right shoulder is related to his orthopedic complaints in the military service.  Although not paired with a rationale concerning how the physician reached such conclusion, given the Veteran's competent and credible reports of experiencing recurrent right shoulder symptoms since service,  the weight of the evidence is found to have at least reached the point of equipoise on the question of whether the Veteran's current right shoulder disability is a continuation of the right shoulder injury and disorder that first manifested during service.  There being at least an approximate balance of positive and negative evidence regarding this question, the benefit of the doubt applies, and the third criterion for entitlement service connection has been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

All necessary criteria having been met, an award of service connection for right shoulder, tear of anterior supraspinatus and conjoined tendon is warranted.

ORDER

New and material evidence having been received, the issue of entitlement to service connection for a right shoulder disability is reopened.

Service connection for right shoulder, tear of anterior supraspinatus and conjoined tendon is granted.


REMAND

The Veteran previously raised a claim of entitlement to a disability rating in excess of 10 percent for service-connected left knee chondromalacia patella with degenerative joint disease, which was denied in a June 2014 rating decision.  The Veteran's attorney submitted a statement in July 2014 that he was filing a notice of disagreement to the June 2014 denial of an increased rating for the left knee disability.  As the record does not reflect that the AOJ has responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing this issue and reference to VACOLS does not show that the appeal has been noted, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following action:

After conducting any necessary development, readjudicate the Veteran's claim seeking a disability rating in excess of 10 percent for his service-connected left knee disability and issue a Statement of the Case addressing the issue.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


